Citation Nr: 1236773	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-12 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected left ankle osteochondritis dissecans, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date prior to July 18, 2007, for a grant of a 10 percent evaluation for service-connected left ankle osteochondritis dissecans.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from January 1987 to November 1990.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) based on the Veteran's left ankle disability is not on appeal.  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (August 16, 1996).  Here, however, in a February 2012 VA examination, the Veteran reported that he was fully employed as a manager for a roofing company.  Accordingly, the issue of TDIU is not part and parcel of the increased evaluation claim and is not considered herein.

The issue of entitlement to an increased evaluation for service-connected left ankle osteochondritis dissecans addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a March 30, 2006 rating decision, the RO denied the Veteran's claim for an increased evaluation for service-connected left ankle osteochondritis dissecans.  The Veteran did not perfect an appeal of this decision.  

2.  On July 18, 2007, the Veteran filed a claim for entitlement to an increased evaluation for service-connected left ankle osteochondritis dissecans. 

3.  The evidence of record does not demonstrate any document or communication of record prior to July 18, 2007 that constitutes a claim for an increased evaluation, evidence of entitlement to a compensable evaluation in the year prior to July 18, 2007, or new and material evidence filed within a year of the March 30, 2006 rating decision or within 60 days of the February 13, 2007 statement of the case (SOC).  


CONCLUSION OF LAW

The criteria for an effective date prior to July 18, 2007 for service-connected left ankle osteochondritis dissecans have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  Additionally, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   October 2005 and March 2006 letters provided the required content of notice to the Veteran.  Although both letters were not sent prior the initial March 2006 rating decision, there is no prejudice to the Veteran in proceeding to the adjudication of these claims.  This is because the letters provided the appropriate notice to the Veteran and were followed by readjudication of the claim in a February 2009 SOC and September 2010 and March 2012 supplemental SOCs.  Prickett, 20 Vet. App. at 376.  Additionally, the RO issued a July 2010 letter that the Social Security Administration (SSA) had no documents regarding the Veteran.  Furthermore, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and VA medical records have been obtained.   In a 2007 submission and at the 2012 Board hearing, the Veteran indicated he had no medical treatment other than at the VA medical center.  Additionally, in March 2010, the SSA notified VA that it had no records regarding the Veteran.  VA provided the Veteran with medical examinations in December 2007, December 2008, and February 2012.  The examinations are adequate because each contains a history obtained from the Veteran and a thorough orthopedic examination relevant to the applicable rating criteria.  Additionally, the Veteran provided testimony at a 2012 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran asserts that he is entitled to an effective date as of his service discharge date, noting that his discharge document indicates a 10 percent disability evaluation.  

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).  

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2011).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  A report of examination implies that the medical record describes the results of a specific, particular examination and reflects a worsening of the condition.  Massie v. Shinseki, 25 Vet. App. 123, 133-34 (2011) (noting that a letter from a VA physician generated for a pending Social Security claim was not a report of examination).  

Additionally, where new and material evidence is submitted prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

In May 1992, the RO granted service connection for left ankle osteochondritis dissecans and assigned a noncompensable evaluation.  The Veteran did not perfect an appeal and the decision was final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  In October 2005, the Veteran filed a claim for an increased evaluation.  In a March 2006 rating decision, the RO denied an increased evaluation.  The Veteran filed a notice of disagreement and the RO issued an SOC on February 13, 2007.  The Veteran did not, however, file a substantive appeal; an appeal was thus not perfected and the decision was final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  On July 18, 2007, the Veteran filed a claim for an increased evaluation.  In a March 2008 rating decision, the RO assigned a 10 percent evaluation, effective July 18, 2007, the date of the receipt of the increased rating claim.  See 38 C.F.R. § 3.400(q)(2).  The Veteran appealed.

Under the general rule, the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Here, the date of receipt of the formal claim was July 18, 2007.  A review of the claims file indicates that no other documents or communications of record may be interpreted as an earlier formal or informal claim for an increased evaluation.  See 38 C.F.R. § 3.1(p), 3.155(a); Servello, 3 Vet. App. at 198.  Although VA medical records dated in 2006 were of record, those records did not indicate any worsening of the left ankle.  See 38 C.F.R. § 3.157(b); Massie, 25 Vet. App. at 133-34.

The date entitlement arose was December 28, 2007, the date of the VA ankle examination that showed painful and limited left ankle range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014 (2011).  Thus, the proper effective date is the later of July 18, 2007 and December 28, 2007.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Accordingly, under the general rule, an effective date prior to July 18, 2007 is not warranted.  

Additionally, no new and material evidence was submitted within a year of the March 2006 rating decision or within 60 days of the February 2007 SOC.  VA medical records dated in June and August 2006 are of record, but they do not demonstrate painful, limited motion, or any other finding that would provide for a compensable evaluation, to include malunion of the os calcis or astragalus, ankylosis, astragalectomy, or malunion of the tibia and fibula with slight ankle disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014.  Accordingly, this provision does not provide for an earlier effective date.

Under the exception, an earlier effective date may be granted on the date of a factually ascertainable increase in the disability, if such increase occurred within the one-year period preceding the date of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Accordingly, the evidence of record for the year prior to July 18, 2007 must be considered.  The relevant evidence of record from July 2006 to July 2007 consists of the June and August 2006 VA medical records.  Those records show that the Veteran reported left ankle pain.  Although the objective findings included tenderness, the records also showed left ankle range of motion that was either full or within normal limits and a normal gait.  These findings, therefore, do not constitute a factually ascertainable increase in the left ankle disability.  Accordingly, the exception does not provide for an earlier effective date.

The Board is sympathetic to the Veteran's claim but is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  In reaching this decision the Board finds that the preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to July 18, 2007 for the grant of a 10 percent evaluation for service-connected left ankle osteochondritis dissecans is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain relevant VA medical records and to obtain an updated examination.  

First, remand is required to obtain VA medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  Where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  At the August 2012 Board hearing, the Veteran testified that he had been treated for his left ankle disability within the last 30 to 60 days.  The most recent VA medical record associated with the paper or electronic claims file is dated in February 2012.  Accordingly, remand is required to obtain the more recent VA medical records.

Second, remand is required to obtain an updated VA medical examination.  Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  Where the record does not adequately reveal the current state of the disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Veteran was provided with an examination in February 2012.  At the August 2012 Board hearing, however, he provided testimony that he fell and broke his ankle the day prior to the hearing.  Thus, the evidence of record does not demonstrate the current status of the Veteran's left ankle osteochondritis dissecans.  Accordingly, remand is required for an updated examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate in-person examination to determine the severity of his service-connected left ankle osteochondritis dissecans.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must fully complete the appropriate Disability Benefits Questionnaire.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


